DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Claims 14-25 have been canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-25 directed to an invention non-elected without traverse.  Accordingly, claims 14-25 have been cancelled.

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-13 are allowed because the closest prior art of record fails to disclose a drive circuit, comprising: a third module that is electrically connected to each of the second signal input terminal, the third signal input terminal and the second electrode of the first capacitor; and the third module is configured to transmit the signal of the third signal input terminal to the second electrode of the first capacitor to further increase the signal of the first electrode of the first capacitor; and the first electrode of the first capacitor is electrically connected to the signal output terminal to output a high potential signal in combination with the rest of the limitations of the base claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lien (US 6,570,405) and XI et al. (US 2020/0316591) both disclose examples of driver circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA F COX whose telephone number is (571)272-1741.  The examiner can normally be reached on M-F 6:00-3:30; off alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSANDRA F COX/Primary Examiner, Art Unit 2849